           Case 3:20-cv-07182-JCS Document 40 Filed 10/21/20 Page 1 of 2



 1
      WILMER CUTLER PICKERING HALE AND                    HUNTON ANDREWS KURTH LLP
 2    DORR LLP                                            Ann Marie Mortimer (State Bar No. 169077)
      SONAL N. MEHTA (SBN 222086)                         amortimer@HuntonAK.com
      sonal.mehta@wilmerhale.com                          Jason J. Kim (State Bar No. 221476)
 3    THOMAS G. SPRANKLING (SBN 294831)                   kimj@HuntonAK.com
      thomas.sprankling@wilmerhale.com                    Jeff R. R. Nelson (State Bar No. 301546)
 4    JOSEPH M. LEVY (SBN 329318)                         jnelson@HuntonAK.com
      joseph.levy@wilmerhale.com                          550 South Hope Street, Suite 2000
 5    2600 El Camino Real, Suite 400                      Los Angeles, California 90071-2627
      Palo Alto, CA 94306                                 Telephone: (213) 532-200
 6    Telephone: (650) 858-6000                           Facsimile: (213) 532-2020

 7    ARI HOLTZBLATT (pro hac vice pending)
      Ari.Holtzblatt@wilmerhale.com
 8    ALLISON SCHULTZ (pro hac vice pending)
      Allison.Schultz@wilmerhale.com
 9    ROBIN C. BURRELL (pro hac vice pending)
      robin.burrell@wilmerhale.com
10    1875 Pennsylvania Ave, NW
      Washington, DC 20006
11    Telephone: (202) 663-6000
      Facsimile: (202) 663-6363
12
      Attorneys for Plaintiff
13    Facebook, Inc.
14
                                           UNITED STATES DISTRICT COURT
15
                                      NORTHERN DISTRICT OF CALIFORNIA
16
                                              SAN FRANCISCO DIVISION
17

18

19   FACEBOOK, INC.                                      Case No. 3:20-CV-07182-JCS
20                            Plaintiff,                 DECLARATION OF SONAL MEHTA
                                                         IN SUPPORT OF PLAINTIFF’S
21          v.                                           OPPOSITION TO DEFENDANTS’ EX
                                                         PARTE APPLICATION FOR
22   BRANDTOTAL LTD., et al.,                            TEMPORARY RESTRAINING ORDER
23                                    Defendants.
24

25

26

27

28
     CASE NO. 3:20-CV-07182                                                   DECL. OF SONAL MEHTA
           Case 3:20-cv-07182-JCS Document 40 Filed 10/21/20 Page 2 of 2



 1            I, Sonal Mehta, declare:

 2            1.     I am an attorney at the law firm Wilmer Cutler Pickering Hale and Dorr LLP, counsel

 3   for Facebook in the above-captioned action. I am a member in good standing of the Bar of the State

 4   of California, and I am admitted to appear before this Court. I respectfully submit this declaration in

 5   support of Plaintiff’s Opposition to Defendants’ Ex Parte Application for Temporary Restraining

 6   Order.

 7            2.     Attached hereto as Exhibit 1 is a true and correct copy of the Google Chrome Web

 8   Store Developer Agreement, available at https://developer.chrome.com/webstore/terms.

 9            3.     Attached hereto as Exhibit 2 is a true and correct copy of the Complaint filed in

10   Facebook, Inc. v. BrandTotal LTD., No. 20-CIV-04256 (Cal. Super. Ct.).

11            4.     Attached hereto as Exhibit 3 is a true and correct copy of the cease and desist letter

12   sent by Facebook to Defendants on February 14, 2020.

13

14            I declare under penalty of perjury that the foregoing is true and correct.

15            Executed on this 21st day of October 2020 in Redwood City, California.

16
                                                            WILMER CUTLER PICKERING HALE AND
17                                                          DORR LLP
18
                                                            By: Sonal N. Mehta_____________________
19                                                              Sonal N. Mehta
20

21

22

23

24

25

26

27

28
     CASE NO. 3:20-CV-07182                             1                                  DECL. OF SONAL MEHTA
